Citation Nr: 9932856	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a brain tumor, to include loss of skull and 
scarring, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for loss of visual 
fields with impairment of central visual acuity, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for a partial complex 
seizure disorder, currently evaluated as 40 percent 
disabling.

4.  Entitlement to earlier effective dates for grants of 
service connection for postoperative residuals of a brain 
tumor, to include loss of skull and scarring; loss of visual 
fields due to astrocytoma, to include impairment of central 
visual acuity; and a partial complex seizure disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
February 1995 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (MROC) in Fargo, North 
Dakota, which denied the benefits sought on appeal.  By 
action of the VA Compensation and Pension Service in July 
1996, as subsequently implemented by the RO, an 
extraschedular evaluation of 40 percent was assigned for loss 
of visual field due to astrocytoma, including loss of central 
visual acuity, effective from July 25, 1994, and based on a 
finding of clear and unmistakable error in the MROC's rating 
of April 27, 1979, a 10 percent rating was assigned for the 
veteran's partial complex seizures from the date of a claim 
filed January 5, 1979.  Also, an increase from 10 percent to 
20 percent in the rating for partial complex seizures, 
effective from July 1994, was effected.  The remaining 
evaluations were confirmed and continued.  

By action in March 1997, the Board remanded all of the issues 
presented to the MROC so that the veteran could be afforded a 
travel board hearing.  That proceeding occurred in July 1997, 
during which the veteran testified that certain medical 
records, including VA medical record spanning over a multi-
year period, were absent from his claims folder.  It was 
further stated that he had been seen at VA medical facilities 
in Phoenix, Arizona, and Omaha, Nebraska, but that all 
records compiled at those facilities had not been obtained.  

Based on the veteran's hearing testimony, further remand 
action was effected in March 1998, for an additional search 
for those records and for the MROC's consideration of the 
propriety of the ratings assigned previously in February 1995 
and of a claim of clear and unmistakable error (CUE) as 
concerns rating action undertaken on April 27, 1979, 
implementing the Board's decision upon reconsideration in 
December 1978 that a grant of service connection for 
postoperative residuals of a brain tumor was in order.

Following entry of the Board's remand in March 1998, the MROC 
in a rating decision of December 1998 increased the rating 
assigned for the veteran's partial complex seizure disorder 
from 20 to 40 percent, effective from July 1994.  The MROC 
also considered and denied the issue of CUE in the April 1979 
decision, which assigned a 30 percent rating for residuals 
under 38 C.F.R. § 4.124a, Diagnostic Code 8002 on the basis 
of a malignant tumor of the brain; no separate evaluation was 
assigned at that time for skull loss.  (Based on the 
veteran's comments in written statements received by the MROC 
in January 1999, the issue as to CUE in the rating decision 
of April 27, 1979, is addressed in the REMAND portion of the 
instant document.)  All remaining issues now pending before 
the Board were likewise denied.

As well, the veteran's entitlement to a separate evaluation 
for scarring of the head and face is addressed in the REMAND 
portion of this document.

The veteran in written statements submitted to the MROC in 
January 1999 referenced a claim of entitlement to service 
connection for rhinitis that he reported had been pending 
since March 1980.  Also, in May 1998, the veteran set forth 
allegations that psychotic or other psychiatric 
manifestations he was experiencing were attributable to his 
service-connected brain tumor or seizure disorder.  Inasmuch 
as such issues have not been developed or certified for the 
Board's review at this time, they are not herein addressed 
but are referred to the MROC for its consideration.


FINDINGS OF FACT

1.  As a result of surgery for removal of a brain tumor in 
October 1973, the veteran has a loss of the inner and outer 
tables of the skull of approximately 12.56 square 
centimeters.

2.  Rating of the veteran's skull loss, apart from 
intracranial complications, is permitted by the note 
following 38 C.F.R. § 4.71, Diagnostic Code 5296; rating of 
other neurological residuals of surgery for removal of a 
brain tumor would result in pyramiding, in view of the grants 
of service connection and ratings assigned already effected 
as to the veteran's visual and seizure disorders.

3.  A visual field deficit is currently manifested by an 
average concentric contraction of 50.3 degrees of the right 
eye and 44.7 degrees of the left eye, and visual acuity 
without correction of at least 20/25 in the right eye and 
20/50 in the left eye, for which an extraschedular evaluation 
totaling 40 percent has been assigned by VA.

4.  A partial complex seizure disorder is currently 
manifested by seizures of a psychomotor type occurring at a 
rate of six per week on average, with continued use of anti-
seizure medication; such occur without loss of consciousness, 
an autonomic state, generalized convulsions, tongue biting, 
or loss of bladder control.  

5.  Service connection for postoperative residuals of a brain 
tumor was established by the Board in a reconsideration 
decision entered in December 1978, based on a reopened claim 
received on November 3, 1976; entitlement thereto arose not 
earlier than April 1978.

6.  A grant of entitlement to service connection for a 
partial complex seizure disorder, secondary to service-
connected residuals of a brain tumor, was effected by the 
MROC in July 1996 based on a finding by the VA's Compensation 
and Pension Service that a claim therefor had been initiated 
on January 5, 1979; an informal claim for such benefit and 
the date entitlement arose predate the date on which service 
connection was established for the residuals of a brain 
tumor, but the effective date to be assigned the secondary 
disorder cannot predate the effective date of the grant for 
the primary disorder.

7.  A grant of entitlement to service connection for loss of 
visual fields, with impairment of central visual acuity, was 
effected by the MROC from July 25, 1994, and while an 
informal claim therefor was filed in February 1980, 
entitlement did not arise until August of 1994.  


CONCLUSIONS OF LAW

1.  Rating of the postoperative residuals of a brain tumor, in 
addition to demonstrated neurological residuals of partial 
complex seizures and a loss of visual fields, would be 
violative of 38 C.F.R. § 4.14.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.14 (1999).

2.  The criteria for a separate 50 percent schedular 
evaluation for loss of skull, due to surgery for removal of a 
brain tumor, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5296 
(1999).

3.  The schedular criteria for a disability rating in excess 
of 40 percent for loss of visual fields with impairment of 
central visual acuity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.84a, Diagnostic Code 6099-6080 (1999).

4.  The schedular criteria for a disability rating in excess 
of 40 percent for a partial complex seizure disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Code 8914 (1999).

5.  The criteria for the assignment of an effective date 
earlier than November 3, 1976, for postoperative residuals of 
a brain tumor have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1999).

6.  The criteria for the assignment of an effective date of 
November 3, 1976, for a grant of entitlement to service 
connection for a partial complex seizure disorder have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.400 (1999).  

7.  The criteria for the assignment of an effective date prior 
to July 25, 1994, for a grant of service connection for the 
loss of visual fields with impairment of central visual acuity 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The Board notes that the veteran's claims for increased 
evaluations are well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a condition has become more 
severe is well-grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  Likewise, the Board is 
satisfied that all relevant and available facts have been 
properly developed, and, as such, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(b).  

As was noted above, further development of this matter was 
sought by the Board in its March 1998 remand so that the 
additional treatment records referenced by the veteran could 
be obtained and so that additional rating action by the MROC 
could be undertaken.  Such actions have been completed to the 
extent possible and it is of note that the veteran has not 
set forth any challenge as to the sufficiency of the 
evidence, other than his notations that original records were 
not obtained for the period from 1970 to 1990.  Attempts have 
been made to secure all available records and copies of such 
have been added to the claims folder.  Moreover, there is 
absent from the record at present any allegation that the 
MROC has failed to act as the Board had directed in its March 
1998 remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Disability evaluations are administered under a Schedule for 
Rating Disabilities which is designed to compensate a veteran 
for reduction in earning capacity as a result of injury or 
disease sustained as a result of or incidental to military 
service.  See 38 U.S.C.A § 1155; Bierman v. Brown, 6 Vet. 
App. 125, 129 (1994).  In evaluating a disability, VA is 
required to consider the functional impairment caused by the 
specific disability.  38 C.F.R. § 4.10 (1996).  Each 
disability must be evaluated in light of the medical and 
employment history, and from the point of view of the 
veteran's working or seeking work.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

Although the Board must consider the whole record, see 
38 C.F.R. § 4.2, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Therefore, those documents created in proximity to 
the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A.  Background

The veteran was discharged from service in December 1969, and 
in October 1973, he underwent an operation for removal of a 
brain tumor, diagnosed as an astrocytoma.  He filed his 
initial claim for VA compensation, wherein he alleged 
entitlement to service connection for an astrocytoma, in May 
1974.  The Regional Office (RO) in Albuquerque, New Mexico, 
denied such claim in February 1975, stating that it found no 
evidence to show any relationship of the disorder to service.  
The veteran filed a notice of disagreement in June 1975 and a 
substantive appeal in June 1975.  In July 1976, the case came 
before the Board, which denied the claim.  

On November 3, 1976, the veteran reopened the above-noted 
claim, contending that what he had had was a very slow-
growing tumor, which was evidenced by headaches and 
psychomotor seizures while he was in service.  After 
additional examination of tissue obtained by biopsy of the 
temporal lobe of the right brain, with a diagnosis of a Grade 
II astrocytoma, the Armed Services Institute of Pathology 
concluded in April and May 1978 that there was a reasonable 
probability that the tumor had had its inception during the 
veteran's period of active service.  The case then came 
before an expanded panel of the Board for reconsideration of 
its prior decision.  In December 1978, the Board granted 
service connection for postoperative residuals of a brain 
tumor based on new and material evidence from the Armed 
Services Institute of Pathology in the form of expert opinion 
that it was possible and probable that the veteran's low 
grade glial neoplasm existed prior to the time of his 
discharge from service in 1969.  Significance was also 
ascribed to the veteran's long postoperative survival as 
reflective of a slow biographical growth potential in 
reference to the veteran's neoplasm.  

In implementing the Board's decision on reconsideration in 
December 1978, the Albuquerque RO in rating action entered in 
April 1979 assigned the minimum evaluation of 30 percent 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8002, for 
postoperative residuals of a brain tumor.  The 30 percent 
rating has remained in effect since that time.  Under DC 
8002, a malignant new growth of the brain is rated as 100 
percent disabling for two years following the cessation of 
surgical, chemotherapeutic, or other treatment modality.  
38 C.F.R. § 4.124a, DC 8002.  At that point, if the residuals 
have stabilized, the rating will be made on neurological 
residuals according to symptomatology, with the minimum 
rating being 30 percent.  Id.

By rating action in February 1995, the MROC continued and 
confirmed the previous action assigning a 30 percent rating 
for residuals of a brain tumor, which were noted to include 
loss of skull and scarring, under DC 8002.  Also, the MROC 
granted entitlement of the veteran to service connection for 
loss of visual fields due to astrocytoma, assigning a 20 
percent rating therefor under DC 6078 from July 1994, and 
granted entitlement to service connection for a partial 
complex seizure disorder, for which a 10 percent rating was 
assigned under DC 8910, effective from July 1994.

In July 1996, the Acting Director of the VA's Compensation 
and Pension Service awarded the veteran entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
lack of "visual efficiency."  It was determined that, due 
to the loss of visual acuity in both eyes, together with the 
contraction of the visual fields, the case presented such an 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  A 
extraschedular evaluation of 40 percent for visual impairment 
due to astrocytoma, based on the findings shown, was granted 
from July 1994.  Rating action in July 1996 modified only the 
DC under which such disability was ratable, that of DC 6099-
6080.

Rating action in July 1996 noted CUE in prior rating action 
of the MROC in terms of the veteran's service-connected 
seizure disorder and, as a result, a 10 percent rating for a 
partial complex seizure disorder was assigned, effective from 
January 5, 1979.  As well, the rating for that disorder was 
increased from 10 to 20 percent, effective from July 1994.  
Thereafter, by MROC action in December 1998, the 20 percent 
rating was increased to 40 percent, effective from July 1994.

B.  Postoperative Residuals of a Brain Tumor, to include Loss 
of Skull and Scarring

It is contended by the veteran, in effect, that he is 
entitled to a separate evaluation for loss of part of his 
skull under 38 C.F.R. § 4.71a, DC 5296, in addition to his 30 
percent rating under DC 8002 for residuals of a malignant 
brain tumor and the 40 percent ratings assigned for both 
seizure and eye disorders.  In denying the veteran a separate 
rating for this claim, the MROC has stated that its initial 
evaluation had contemplated all residuals of the tumor and 
the resultant surgery, and that separate evaluations have 
been assigned for seizures and visual problems.  The MROC has 
added that the evidence does not show remaining residuals of 
such severity as to warrant both the continuation of a 30 
percent rating for postoperative residuals of the surgery and 
an additional, separate evaluation for any skull defect 
resulting from surgery, which might result in a combined 
evaluation greater than 30 percent.  

If the Board were to accept the veteran's argument as 
advanced, the result would entail a clear violation of 
38 C.F.R. § 4.14 (1999), which prohibits pyramiding of 
ratings or the evaluation of the same disability under 
various diagnoses.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, DC 8002 prescribes a minimum rating of 
30 percent for two years for neurological residuals after the 
cessation of active treatment of a malignant growth of the 
brain, but the veteran's brain tumor is shown to entail 
neurological residuals of a loss of visual fields, impairment 
of central visual acuity, and partial complex seizures, for 
which service connection has been established.  Inasmuch as 
the neurological residuals are rated far in excess of the 
minimum rating mandated by DC 8002, assignment of a separate 
rating under DC 8002 would result in the pyramiding 
prohibited by 38 C.F.R. § 4.14.  

38 C.F.R. § 4.71a, DC 5296 provides as to skull loss, that 
where there is loss of part of both the inner and outer 
tables of the skull, with brain hernia, an 80 percent rating 
is assignable.  Where there is no brain hernia and the area 
is larger than the size of a 50-cent piece or 1.140 square 
inches (7.355 square centimeters), a 50 percent rating is for 
assignment; an intermediate area is 30 percent disabling; and 
an area smaller than the size of a 25-cent piece or 0.716 
square inches (4.619 square centimeters) is 10 percent 
disabling.  Id.  Also, according to the note following 
38 C.F.R. § 4.71a, DC 5296, separate rating is to be 
undertaken for intracranial complications.  Thus, such note 
permits separate ratings for intracranial complications and 
skull loss, notwithstanding the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra. 

The remaining question thus presented is what rating is to be 
assigned for the veteran's skull loss under DC 5296.  A 
review of the record shows that, in a July 1993 request for 
administrative review, the veteran described the scar from 
his brain operation as a large fishhook-shaped scar running 
from his forehead to the back of his head that was tender to 
comb over, sensitive to cold, and covered by hair that had 
not grown in normally.  He attested that the skull area lost 
by the surgery was larger than a 50-cent piece.  

An August 1994 VA neurological consultation reported a 
history of tumor removal and resection from the veteran's 
right temporal lobe.  No plate was noted to have been placed 
in the area of the surgery.  Paresthesias were reported upon 
touching of right temple.  

During an August 1994 VA examination for skull loss, the 
examining physician commented that he had been asked by the 
MROC to measure the defect in the parietal areas of the skull 
resulting from a craniotomy to remove a brain tumor.  His 
examination disclosed that the defect was roughly circular to 
palpation, located at the right temple, and 4.0 centimeters 
in diameter.  The area, as calculated by this physician, was 
estimated to be 12.56 square centimeters.  A November 1994 
examiner noted that his examination of the skull revealed a 
bony defect in the right temple area, with skull loss of 
approximately 4 centimeters in diameter.  

The record as a whole tends to show that both the inner and 
outer tables of the skull are affected, although evidence 
that brain hernia is associated with the veteran's skull loss 
is lacking, and, consequently, a rating of 80 percent is not 
assignable.  However, the evidence on file does identify 
skull loss of more than twelve square centimeters as 
calculated by an examining VA physician.  Thus, it is 
determined that a 50 percent schedular evaluation, but none 
greater, is assignable for skull loss due to the excision of 
a brain tumor pursuant to DC 5296.  


C.  Loss of Visual Fields with Impairment of Central Visual 
Acuity

As set forth above, service connection has been established 
for loss of visual fields due to astrocytoma and loss of 
visual acuity, for which an extraschedular evaluation of 40 
percent has been in effect since July 1994.  Such disorder 
was originally rated under 4.84a, DC 6078, but by rating 
decision in July 1996, the rating code assigned by the MROC 
was that of DC 6099-6080.

The provisions of  38 C.F.R. § 4.84a, DC 6078 note that where 
vision in one eye is 20/100 (6/60) and 20/100 (6/30) in the 
other eye, a rating of 50 percent is assignable.  Where 
vision in one eye is 20/100, and vision in the other eye is 
20/70 (6/21), a 30 percent rating is for assignment; where 
vision is 20/100 in one eye and 20/50 (6/15) in the other, a 
20 percent rating is assignable.  

For impairment of fields of vision, rating is by the degree 
of concentric contraction of the visual fields.  See 
38 C.F.R. §§ 4.76, 4.76a (1998).  A 50 percent evaluation is 
warranted for bilateral concentric contraction of the visual 
fields to 30 degrees, but not to 15 degrees.  38 C.F.R. 
§ 4.84(a), DC 6080.  A 30 percent rating is assignable where 
bilateral concentric contraction is to 45 degrees, but not to 
30 degrees; where bilateral concentric contraction is to 60 
degrees, but not to 45 degrees, a 20 percent rating is for 
assignment.  Id.  

A review of the evidence presented shows that, in a March 
1980 statement, the veteran described his vision as 
distorted.  He stated that when he tried to read, the printed 
matter "wiggled" back and forth across the page.  A 
neurological examination that same month reported no 
papilledema and no nystagmus.  The eye fields were found to 
be intact.  The pupils were equal in size and shape and 
reacted to light and accommodation.  

By August 1994, however, neurological examination showed a 
right visual field defect to finger counting.  Left visual 
field testing showed grossly intact responses to motion, but 
was unreliable for form recognition because of movement 
illusions which the veteran believed predated the surgery.  
Fine, sustained nystagmus was noted on lateral gaze.  The 
examiner found that the visual disturbance secondary to tumor 
surgery was modest.  

A visual field examination in November 1994 noted that the 
veteran related a history of a right temporal lobe brain 
tumor with resection.  He described symptoms of a dark area 
up and to the right of the left eye, reading problems, and 
distorted distance vision, describing, as an example, a 
flagpole which did not appear straight.  Physical examination 
did not reveal diplopia, but did show a visual field deficit.  
The best visual acuity of the right eye was 20/40, and of the 
left eye 20/75.  Field examination showed a bilateral left 
superior field cut.  On attached Goldmann Perimeter Charts, 
losses of the right eye, beginning with the temporal level, 
were 20, 35, 5, -15, -5, 5, 15, and 37, and on the left, 15, 
20, 15, 5, 15, 20, 15, and 37, yielding average concentric 
contractions of 50.3 degrees on the right and 44.7 degrees on 
the left, based on the computations required by 38 C.F.R. 
§ 4.76a (1999).  The diagnoses were decreased vision and 
field loss, secondary to a temporal brain tumor and surgical 
removal.  

A VA examination report for brain disorders in November 1994, 
which included reference to an optometry report, provided a 
final diagnosis of a history of bilateral left superior field 
vision loss, secondary to astrocytoma surgery.  The examiner 
noted that it was felt that the veteran's vision loss was 
modest.  

An August 1995 VA neurological examination revealed that the 
veteran demonstrated a little difficulty on the right 
superior temporal quadrant with mildly decreased vision.  
There was no other clear-cut visual change.  

A letter, dated in September 1995, from Timothy P. Minton, 
M.D., a physician and surgeon specializing in the eye, noted 
that the veteran had a history of a Grade II mixed 
astrocytoma, which had been removed from the right temporal 
lobe in October 1973.  Since that time, complaints of 
fluctuating vision involving the left eye more than the right 
eye were noted.  On examination, visual acuity without 
correction was 20/25 (right eye) and 20/50 (left eye).  A 
manifest refraction could not improve the vision in either 
eye.  The external examination and pupils were normal.  The 
extraocular motility was full, and the eyes were orthophoric.  
No nystagmus was present.  The confrontation field testing 
found a left superior quadrantanopia consistent with a "pie-
in-the-sky" defect seen with temporal lobe lesions or 
surgery.  The slit lamp examination was normal, and a 
funduscopy was normal, with no evidence of optic nerve 
atrophy.  The maculae of both retinas were also normal.  Dr. 
Minton opined that the veteran had a left superior 
quadrantanopia secondary to the above surgery, which was 
permanent.  He added that he believed these defects probably 
came close to the veteran's central fixation, and therefore 
made his vision fluctuate, especially with reading.  He 
recommended reading glasses.  

An undated eye consultation, probably written in September 
1995, from a VA optometrist in Fort Meade, South Dakota, 
related that he had seen the veteran earlier and that the 
veteran had had a lot of visual disturbances.  The unaided 
vision was 20/20 in the right eye and 20/30 with distortion 
in the left.  A prescription helped improve distant vision, 
but there was still distortion in vision of the left eye.  
Reading glasses seemed to clear the vision, binocularly.  The 
diagnoses were unexplained visual distortion of the left eye 
and presbyopia.

The post-1995 medical evidence notes the veteran's receipt of 
outpatient treatment in March 1998 for viral conjunctivitis, 
but largely fails to denote any complaints or findings as to 
the loss of visual fields or impairment of central visual 
acuity or any significant change in either of those entities.

The average concentric contraction of the visual fields noted 
by the foregoing do not warrant the assignment of more than 
the 40 percent extraschedular evaluation now in effect.  See 
38 C.F.R. § 4.84a, DC 6080.  Such an evaluation would 
necessitate bilateral average concentric contraction to 30 
degrees, but not to 15 degrees, which is simply not shown by 
the record.  Even utilizing the alternate rating criteria set 
forth in DC 6080, based on additional ratable defect of 
visual acuity, and DC 6078, there remains no basis for the 
assignment of a rating in excess of 40 percent.  

D.  Partial Complex Seizure Disorder

As to this portion of the veteran's appeal, the question 
presented is whether a rating in excess of 40 percent is 
warranted for the veteran's partial complex seizure disorder.  
Such disorder has consistently been rated under 38 C.F.R. 
§ 4.124a, DC 8910 relative to grand mal epilepsy, which 
provides that where epileptic seizures are averaging at least 
one major seizure per month over the last year, a 100 percent 
rating is for assignment.  Where they are averaging at least 
one major seizure in three months over the last year or more 
than ten minor seizures weekly, an 80 percent rating is 
assignable.  Id.  Where seizures are averaging at least one 
major seizure in four months over the last year or nine-ten 
minor seizures per week, a 60 percent rating is for 
assignment.  Id.  A 40 percent rating requires at least one 
major seizure in the last six months or two in the last year; 
or averaging at least five to eight minor seizures weekly.  
Id.  

Under DC 8914, psychomotor seizures will be rated as major 
seizures under the general rating formula when characterized 
by automatic states and/or generalized convulsions with 
unconsciousness.  Psychomotor seizures will be rated as minor 
seizures under the general rating formula when characterized 
by brief transient episodes of random motor movements, 
hallucinations, perceptual illusions, abnormalities of 
thinking, memory or mood, or autonomic disturbances.  

Evidence on file shows that an April 1979 VA neurological 
examination included a reported medical history of an October 
1973 craniotomy for what was found to be a Grade II 
astrocytoma.  The veteran noted symptoms of headaches, 
occasional dizziness, episodes of deja vu, nausea, and body 
vibrations, but no tongue biting or loss of urine.  Physical 
examination of the cranial nerves revealed no papilledema and 
no nystagmus.  The eye fields were full; the pupils were 
equal in size and shape; and the pupils were equal to light, 
convergence, and accommodation.  There was no facial 
weakness, no muscle weakness, and no tremors or 
incoordination.  The impression was of residuals of 
postoperative removal of a brain tumor, manifested by 
possible psychomotor seizures.  

A neurologic examiner in March 1980 stated that the veteran 
complained of dizziness, nausea, lightheadedness, salivation, 
"musical sounds," episodes of loss of contact with the 
environment, a sensation of inner quivering, and objective 
vertigo.  The veteran informed the examiner that these 
episodes seemed to occur every day.  Examination of the 
cranial nerves revealed no papilledema.  The eye fields were 
intact.  The pupils were equal in size and shape, and 
reactive to light and accommodation.  There was no nystagmus 
or facial asymmetry.  On the Weber test, there was no 
lateralization.  In addition, there was no muscle weakness, 
tremors, or incoordination, and the Romberg test was 
negative.  The deep tendon reflexes were active and equal 
bilaterally; the plantar response demonstrated flexor 
bilaterally.  There were no sensory changes other than local 
hyperesthesia in the area of the surgical scar.  The 
impression was of postoperative residuals of removal of an 
astrocytoma, manifested by a seizure disorder.  

VA outpatient clinical reports in 1990 noted that the 
veteran's seizure disorder was considered stable, although he 
still had occasional light spells.  A 1993 report noted a 
history of psychomotor seizures.  

In August 1994, the veteran underwent a neurological 
examination, reporting that his seizures had became 
noticeable around 1975, with present frequency of once a week 
or up to three per day.  Symptoms were stated to consist of 
vague auditory hallucinations, pronounced gustatory 
hallucinations, feelings of hunger, chills, distortion of 
environmental sounds, blushing, perspiration, limb fatigue, 
headache, and deja vu, all without loss of consciousness, but 
with improved attentional ability.  These episodes were 
reported to last about one minute, but could occur with 
minimal intervals between episodes.  He denied any memory or 
auditory recognition disturbance.  He was medicated with 
Dilantin.  He alleged no impairment in operating a motor 
vehicle.  Examination revealed that somatic sensation was 
full to pinprick throughout.  He had full motor power 
throughout, with good station, gait, normal stride, tandem 
gait, and heel and toe walk.  There was no Romberg sign.  
Deep tendon responses were two plus throughout.  Plantar 
responses were absent.  The impression was fairly well-
controlled, partial complex seizure disorder following 
nonrecurrent brain tumor resection.  The examiner noted that 
the seizures were distracting, but did not interfere with 
self-care or employment.  He opined that the veteran was 
probably managed as well as could be expected with currently 
available anti-seizure medications.  

In response to an RO request to describe his seizures, the 
veteran wrote in a November 1994 letter that he had had 
"epileptic seizures" for almost 20 years.  He described 
symptoms of headaches, occasional dizziness, deja vu, nausea, 
and body vibrations.  At time of the 1979 rating, he had been 
taking Dilantin and other medications for seizures, but 
because he had experienced side effects, he now took Dilantin 
alone.  He alleged that in past two years he could have as 
many as six to ten seizures per day if he missed his 
medication or two or three per day if he had a cold, flu, 
lack of sleep, or stress.  He had not lost consciousness 
during any of these seizures.  The veteran then enumerated a 
lengthy list of gustatory, olfactory, visual, and auditory 
sensations, as well as uncontrolled twitching in his hands, 
knees, and elbows.  

A November 1994 VA neurological examination report noted a 
history of seizures involving unusual sensations, smells, 
perceptual sensations, proprioceptive sensations, and a type 
of incoordination.  The veteran said that he missed about two 
days of work per month because of his seizure symptoms.  The 
assessment was history of a left temporal astrocytoma with 
resection in 1973, with residual symptoms suggestive of 
temporal lobe seizures.  The examiner added that he could not 
be certain if all of the veteran's reported multiple 
sensations represented seizures.  The episodes apparently 
occurred on a daily basis and were treated with Dilantin.  

An August 1995 neurological consultation report from a fee-
basis physician noted an old history of a right temporal 
astrocytoma resected in 1973.  The veteran believed that his 
seizures were increasing in frequency, although the physician 
stated that obtaining a history from the veteran was 
difficult in that he was somewhat vague and did not answer 
questions correctly all the time.  The veteran said that his 
spells might come on as often as every day or once a week.  
Examination revealed his mental status to be within normal 
limits; speech was fluent.  The cranial nerves were intact, 
although he had mildly decreased vision.  Motor examination 
revealed good strength throughout.  Sensation to pinprick and 
touch was intact.  Coordination, station, and gait were 
unremarkable.  Deep tendon reflexes were 3/5.  The diagnostic 
impressions were status post right temporal astrocytoma and a 
history of seizures, apparently with increased frequency.  

Also in August 1995, the veteran underwent a prolonged 
electroencephalographic  report (EEG) for further evaluation 
of his seizures.  At the time of the examination he was on no 
medications, had had about four hours of sleep, and had eaten 
breakfast the day of the study.  The impression was that this 
EEG was abnormal because of a focal slowing, greatest over 
the right anterior temporal region, consistent with the prior 
history of a right temporal brain tumor.  No definite 
epileptiform changes were seen during the recording.  The 
study was otherwise found to be unremarkable.  

During a September 1995 VA follow-up examination, the veteran 
stated he had at least six seizures per month.  The 
assessment was history of seizures, most likely partial 
complex, with secondary generalization and lack of good 
response to some medications in the past.  An additional 
medication was recommended.  

An outpatient note in November 1995 indicates that the 
veteran complained of absence-type seizures occurring despite 
therapeutic levels of Dilantin.  In June 1996, the veteran 
reported to his fee-basis neurologist that he was 
experiencing six seizures a week while on Dilantin and those 
seizures entailed a reported strange feeling followed by a 
flapping noise.  The neurologist noted that the veteran 
remained on Dilantin, but continued to have partial seizures 
involving brief absence-type episodes lasting for about a 
minute or less and occurring six times per week.  The same 
rate of occurrence was again noted by the veteran in February 
1997, when he described episodes of sounds that repeated and 
were followed by absence-type events.  During the latter part 
of 1996, it was also reported by attending medical personnel 
that the veteran's seizures were not well-controlled.  

Testimony of the veteran in July 1997 was to the effect that 
his partial complex seizures should be rated as psychomotor 
seizures and not as grand mal or petite mal seizures.  His 
seizures were noted to occur at about the rate of one daily, 
although such did not occur regularly on Sundays; a total of 
six seizures were noted to occur on average every week.  It 
was noted that a few days of work as a VA files specialist 
had been missed due to seizure activity.

As to his seizures, the veteran has never contended that he 
has seizures of a grand mal type or that he loses 
consciousness.  He has not reported the presence of automatic 
states, generalized convulsions, tongue biting, or loss or 
urine, which are  characteristic of a major seizure.  Thus, 
based on the veteran's own assertions, as well as the 
voluminous medical data on file, the Board finds that the 
veteran's reported symptoms clearly represent minor seizures.  
See 38 C.F.R. § 4.124a, DCs 8911, 8914.  

Much of the veteran's history is characterized by varying 
and, at times, inconsistent reporting as to the frequency of 
these events.  In November 1994, he stated that he had 
numerous seizures, up to ten per day under certain 
circumstances.  He reported to a VA physician that he lost 
about two days of work per month because of seizures.  The 
examiner, however, felt uncertain as to whether all of the 
veteran's multiple sensations represented seizures.  In 
August 1995, the veteran stated that his "spells" could 
come as often as every day or once a week.  In June 1996 and 
thereafter, the veteran has claimed he was experiencing six 
seizures per week.  

The Board points out that, despite the veteran's statements 
relative to his subjective symptoms and the number of 
occurrences of minor seizures, the record as a whole fails to 
identify that the veteran suffers minor seizures at a rate 
each week in excess of eight, such that more than a 40 
percent evaluation is assignable therefor.  As well, recent 
medical records do not reveal significant neurological 
deficits, and although the August 1995 EEG report did show a 
focal slowing over the right anterior temporal region, no 
definite epileptiform changes could be seen and no diagnosis 
of epilepsy has been rendered.  

It is further pointed out that disability ratings are 
designed to compensate for loss of working time due to 
disability resulting from diseases and injuries incurred as a 
result of or incident to military service.  38 C.F.R. § 4.1.  
The evidence of record shows that the veteran currently is 
working and that, according to his statements, he misses 
about two days of work per month.  

E.  Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) in the first instance.  In this appeal, 
the MROC has not specifically addressed extraschedular 
entitlement as to any of the claims for increase, other than 
to note the assignment by an unrelated segment of VA of an 
extraschedular rating of 40 percent for the veteran's visual 
field loss and impairment of central visual acuity.  
Moreover, the veteran does not advance any specific 
allegations with respect to his entitlement to an 
extraschedular evaluation of increased disability for any of 
the disorders at issue.  The Board is thus not required to 
remand this matter to the MROC for the procedural actions 
outlined in 38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

F.  Conclusion

Based on the foregoing, the Board holds that a preponderance 
of the evidence presented is against the assignment of an 
increased schedular evaluation for the veteran's service-
connected loss of visual fields with an impairment of central 
visual acuity, currently evaluated as 40 percent disabling, 
or for a service-connected partial complex seizure disorder, 
also currently rated as 40 percent disabling.

In addition, the Board recharacterizes the grant of service 
connection for postoperative residuals of a brain tumor, to 
include skull loss and scarring, to simply, loss of the inner 
and outer tables of the skull without brain hernia and 
assigns a 50 percent schedular evaluation therefor.

As to those claims denied by a preponderance of the evidence, 
the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Earlier Effective Dates

Based on prior VA actions, including those of the Board and 
MROC, service connection has been established as of November 
3, 1976, for postoperative residuals of a brain tumor; as of 
January 5, 1979, for a partial complex seizure disorder; and 
as of July 25, 1994, for loss of visual fields with 
impairment of central visual acuity.  Such dates all 
represent dates of receipt of original or reopened claims.  

In the context of the instant appeal, the veteran alleges 
that there was CUE in the Board's decision entered in July 
1976, denying entitlement to service connection for 
postoperative residuals of a brain tumor.  The veteran was 
instructed by the undersigned at a travel board hearing in 
July 1997 as to the procedure for requesting reconsideration 
of a prior Board decision, but it is apparent that the Board 
reconsidered such decision in December 1978.  Reconsideration 
by the Board under 38 U.S.C.A. § 7103, however, vacates the 
original decision and that benefit awarded, if any, upon 
reconsideration is to be assigned an effective date pursuant 
to general effective date rules.  VAOPGCPREC 70-91 (O.G.C. 
Precedent 70-91).  

The other primary allegation offered by the veteran in the 
context of the instant appeal is that communications he had 
with VA personnel prior to the dates cited above constitute 
informal claims for benefits, and that the effective dates 
for service connection should be adjusted to reflect those 
informal claims.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(b)(1) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).  Otherwise, 
the effective date will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1999).

As to reopened claims, the effective date to be assigned is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later, except as provided in 38 C.F.R. 
§ 20.1304(b)(1) (as to the submission of evidence following 
the certification of the appeal to the Board).  38 C.F.R. 
§ 3.400(r) (1999).

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
(West 1991) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid, Jones v. West, 136 
F3d 1296, 1299 (Fed. Cir. 1998), and that the mere presence 
of medical evidence in the record does not establish an 
intent on the part of the veteran to seek service connection 
for the benefit in question.  See Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Brannon at 35; 
see Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Regarding the veteran's residuals of a brain tumor, the 
record reflects that an original claim therefor was received 
by VA in June 1974 and initially denied by VA in February 
1975.  An appeal was taken from such denial, culminating in 
entry of the Board's decision in July 1976 in which the claim 
was denied.  An attempt to reopen such claim followed on 
November 3, 1976, based on the MROC's receipt on that date of 
a written statement from the veteran and accompanying 
evidence challenging the Board's decision.  Such claim was 
denied by the MROC in January 1977, and was followed by a 
further attempt to reopen in February 1977, which was denied 
in March 1977.  Received by the Board in May 1977 was a 
motion for reconsideration, and the Board thereafter agreed 
to reconsider its July 1976 decision.  By a decision on 
reconsideration in December 1978, the Board found no obvious 
error in its July 1976 decision, but concluded that, on the 
basis of a reopened claim filed on behalf of the veteran on 
November 3, 1976, supported by evidence procured by the Board 
from the Armed Forces Institute of Pathology (AFIP) in April 
and May 1978, that a new factual basis had been established 
for holding that an astrocytoma had been incurred in wartime 
service.  As noted previously, a medical expert from the AFIP 
found that it was possible and probable that the veteran's 
astrocytoma had been present prior to his discharge from 
service and notice was taken by the expert that the veteran's 
lengthy postoperative survival was evidence of the slow rate 
at which such neoplasm had grown.  Following entry of the 
Board's reconsideration decision in December 1978, the MROC 
concluded in April 1979, based on its own rating judgment, 
that the grant of service connection should be made effective 
from the date of the reopened claim filed on November 3, 
1976.  While the Board does not challenge the rating judgment 
of the RO in finding that the effective date of the grant of 
service connection for residuals of a brain tumor was the 
date of the reopened claim, based on the medical expert's 
findings, there is no basis to assign an effective date 
earlier than November 3, 1976, as entitlement to such benefit 
arose on a date subsequent.  See 38 C.F.R. § 3.400(r).  

As for the grant of service connection for partial complex 
seizures, secondary to the service-connected brain tumor and 
its residuals, made retroactive to January 5, 1979, by action 
of the VA's Compensation and Pension Service, the Board notes 
earlier references in the record in which the veteran offers 
a description of his post-tumor seizures.  The earliest of 
such references occurred during the course of testimony 
offered by the veteran before a Board panel, sitting in 
Phoenix, Arizona, on March 11, 1976, when he noted the 
presence of convulsions linked to his tumor removal in 
October 1973, despite use of Dilantin.  The March 1976 
testimony may be viewed as an informal claim per 38 C.F.R. 
§ 3.155(a); Stewart v. Brown, 10 Vet. App. 15, 18 (1997) 
[citing the definition of a claim or application outlined in 
38 C.F.R. § 3.1(p) as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit], and the 
record otherwise demonstrates the existence of psychomotor 
seizures, as diagnosed by attending medical personnel, as of 
June 5, 1975.  While the general rule would cause the 
effective date to be set in March 1976, it must be remembered 
that the grant of service connection for seizures was 
effected on a secondary basis, and that the effective date of 
the primary disorder, that of the residuals of a brain tumor, 
was made effective November 3, 1976.  As such, the earliest 
effective date for the secondary disorder cannot precede that 
of the primary disability, and therefore, an effective date 
earlier than November 3, 1976, is not assignable for the 
veteran's service-connected seizure disorder. 

Insofar as the question of the effective date assignable for 
the loss of visual fields, with impairment of central visual 
acuity, is concerned, it is noted that the grant of service 
connection therefor was also made pursuant to 38 C.F.R. 
§ 3.310(a) on a secondary basis.  It is likewise apparent 
that the MROC has determined that an original claim therefor 
was initially submitted by the veteran on July 25, 1994.  The 
record, in fact, shows that a claim was filed on July 25, 
1994, although no reference was contained in that document to 
any visual problem.  In a further written statement, received 
from the veteran on August 11, 1994, the veteran did 
reference a loss of vision of the left eye as a residual of 
his brain tumor.  

Notwithstanding the MROC's finding as to the date of claim 
for the veteran's visual problems, an informal claim therefor 
is shown from a far earlier date.  In this regard, the Board 
notes that the record is replete with references to various 
eye-related complaints and findings immediately prior to the 
surgical removal of the veteran's brain tumor on October 1, 
1973.  Prior to the surgery, there was clinical evidence of 
diplopia and quadrantanopia, with uncorrected visual acuity 
of 20/20 on the right and 20/30 -1 on the left.  On the 
occasion of a VA outpatient visit in August 1974, the veteran 
complained of residual hemianopsia and distortion of his 
vision and the finding at that time was of left 
quadrantanopsia; in October 1974, he complained of diplopia 
and a tendency to walk to one side and a pertinent diagnosis 
was not offered.  In a written statement, received in July 
1975, an attending VA physician noted that the veteran denied 
the presence of homonymous hemianopsia, although the 
physician was skeptical concerning the veteran's statement.  
On a VA examination in January 1979, the veteran complained 
of distorted left eye vision; a pertinent diagnosis was not 
recorded.  Received by the Board on February 14, 1980, was a 
letter written by the veteran to his U. S. Senator in which 
he described problems he was experiencing in obtaining VA 
compensation benefits, and he therein specifically described 
defective vision of the left eye and resultant problems 
reading.  In a VA Form 21-4138, Statement in Support of 
Claim, received by the MROC in March 1980, the veteran 
reiterated his desire to seek compensation benefits for his 
brain tumor residuals, noting that he had visual distortion 
and associated reading problems.  Subsequently recorded 
medical data do not disclose the presence of a brain tumor 
residual involving visual complaints and/or dysfunction until 
August 1994.  As such, while the date of receipt of an 
informal claim for secondary service connection may have long 
preceded the date noted by the MROC in July 1994, the record 
fails to show the existence of an eye disorder as a residual 
of the brain tumor or surgery for its removal until August 
1994.  As the later of the two dates is clearly in August 
1994, there is no basis for the assignment of an effective 
date earlier than the date assigned by the MROC, July 25, 
1994.  

Inasmuch as the veteran failed to submit a claim for 
compensation for any of the disorders in question within one 
year of his separation from military service, governing legal 
authority, as cited above, provides that the earliest 
effective date assignable for the grants of service 
connection is the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b) and (r).  


ORDER

The veteran's service-connected postoperative residuals of a 
brain tumor, to include loss of skull and scarring, are 
recharacterized as loss of skull due to postoperative 
residuals of a brain tumor, for which a schedular rating of 
50 percent is assigned, subject to those provisions governing 
the payment of monetary benefits.

Increased ratings for loss of visual fields with impairment 
of central visual acuity, and for a partial complex seizure 
disorder, are denied.

An effective date earlier than November 3, 1976, for a grant 
of entitlement to service connection for postoperative 
residuals of a brain tumor, is denied.

An effective date of November 3, 1976, for a grant of 
entitlement to service connection for loss of visual fields 
with impairment of central visual acuity, secondary to 
service-connected postoperative residuals of a brain tumor, 
is granted.

An effective date earlier than July 25, 1994, for a grant of 
entitlement to service connection for a partial complex 
seizure disorder, secondary to service-connected residuals of 
a brain tumor, is denied.


REMAND

As noted in the Introduction, the veteran's claim for CUE in 
the rating decision of April 1979, implementing the Board's 
decision in December 1979, was the subject of rating action 
by the MROC in December 1998, for which a notice of 
disagreement has been submitted by the veteran.  Remand for 
further action by the MROC is thus indicated pursuant to 
Malincon v. West, 12 Vet. App. 238 (1999).

In addition, the undersigned takes note of the assertions 
offered by and on behalf of the veteran as to the scarring 
about his face and head from the craniotomy for removal of 
the brain tumor, as ratable under 38 C.F.R. § 4.118, DC 7800.  
As further medical input is desired as to the current 
severity of such scarring, any action as to that portion of 
the veteran's appeal is deferred.

Accordingly, based on the foregoing, these matters are 
REMANDED to the MROC for the following actions:

1.  The MROC should furnish the veteran 
with a statement of the case as to the 
issue denied by the MROC in action taken 
in December 1998 as to the claim of CUE 
in rating action in April 1979 in failing 
to assign a separate rating based on loss 
of skull from the removal of a brain 
tumor.  Notice of his appellate rights 
and appellate procedures should also be 
furnished to the veteran.

2.  The veteran should be scheduled for a 
VA dermatological examination in order to 
asses the nature and severity of the 
scarring from a craniotomy for removal of 
a brain tumor in October 1973.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies must also be accomplished and it 
is requested that unretouched color 
photographs of the scars be obtained.  
The examiner is to be asked to render a 
professional opinion, with full 
supporting rationale, as to degree of 
disfigurement and/or limitation of 
function, if any, resulting from the 
scarring in question. 

3.  Upon completion of the foregoing 
actions, the RO should then readjudicate 
the claim for a separate evaluation for 
scarring of the head and face due to the 
craniotomy for removal of a brain tumor 
in October 1973.  If the benefit sought 
continues to be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period in which to 
respond, prior to return of the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

